Citation Nr: 1119868	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-31 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2002 to September 2004.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2010, the Board remanded these matters to the RO for proper VCAA notice and VA examinations.  As discussed in detail below, the Board finds that there has not been substantial compliance with the previous remand.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the record, the Board has determined that further evidentiary development is necessary before the Board can adjudicate the issues on appeal.  

In the January 2010 remand the Board requested that the Veteran be provided with additional or corrective notice with respect to what evidence has been received  and not received by VA, as well as who has the duty to request evidence and what development must be undertaken by VA.  The AMC sent a letter dated in January 2010 which included the requested information; however, the letter was returned undeliverable.  There is a notation in the record that indicates the Veteran is homeless.  In February 2010, the Veteran submitted an Income-Net Worth And Employment Statement Form, which includeded a new mailing address.  Accordingly, the Board finds that the AMC should send another VCAA letter to the Veteran to the address listed in the February 2010 Income-Net Worth And Employment Statement Form.  

With respect to the Veteran's low back claim, the issue was remanded by the Board to provide the Veteran with a VA examination and opinion.  The Veteran was provided with a VA spinal examination and opinion in April 2010.  The Board requested that the examiner address the issue of whether any low back disability existed prior to service and if there was no evidence of a pre-service disability whether it is at least as likely as not that any current low back disorder is related to military service.  The April 2010 examiner noted that x-rays taken in April 2010 show that the Veteran does not have spondylosis or spondylolisthesis.  He diagnosed the Veteran with chronic low back strain.  The examiner provided the opinion that he did not believe any lumbar spine disability existed prior to service.  However, the examiner did not address the Board's question on whether the Veteran's current back disorder is related to active military service.  The Court of Veterans Appeals has held that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).   As the examiner did provide an opinion on whether the Veteran's current back disorder is related to military service, the Board finds that the claim must be remanded for a VA opinion.  

In addition, the January 2010 Board remand requested that the Veteran be provided with a VA examination and opinion with respect to his service connection claims for allergic rhinitis and sinusitis.  The record contains a VA examination reported dated in February 2010.  The examiner noted that there was no x-ray evidence of rhinitis or sinusitis; nonetheless, the examiner diagnosed the Veteran with rhinitis.  The VA examiner did not provide any opinion addressing the Board's questions on whether there is evidence that the Veteran's rhinitis and/or sinusitis existed prior to service; if yes, whether it was permanently aggravated by service and if the answer no, whether the Veteran's rhinitis and/or sinusitis is related to active military service.  Thus, the Board concludes that a remand is necessary to obtain a VA opinion.  See Stegall, 11 Vet. App. 268 at 271.



Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with any additional or corrective VCAA notice with regard to his claims, such as providing him with updated notice of what evidence has been received and not received by VA, as well as who has the duty to request evidence, and what development must be undertaken by VA in accordance with applicable case law.  See generally Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. § 3.159.  

2. Send a letter to the Veteran requesting the Veteran to provide any medical records, not already in the claims file, pertaining to treatment or evaluation of his low back disability, sinusitis, and allergic rhinitis and to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on his behalf.  All pertinent records should be obtained.  Document any attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).

3. Thereafter, send the claims folder to the VA examiner who conducted the VA examination of the Veteran's low back disorder in April 2010 to address the etiology of the Veteran's low back disorder to include the chronic low back strain diagnosed in April 2010.  
If the examiner who conducted the April 2010 VA examination is unavailable, please send the claims folder to another VA examiner for an opinion.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion to whether the chronic low back strain found on examination is at least as likely as not (i.e., a 50 percent or greater probability) related to active military service to include the low back pain reported by the Veteran at his separation examination.  The examiner should provide a complete rationale for all conclusions reached and the foundation for all conclusions should be clearly set forth.  

4. Send the claims folder to the VA examiner who conducted the VA examination of the Veteran's nose, sinus, larynx and pharynx in February 2010 to address the etiology of the Veteran's rhinitis diagnosed in February 2010.  If that examiner is unavailable, please forward the claims file to a VA otolaryngologist.  The examiner should discuss the nature and extent of any present sinusitis or allergic rhinitis.  The examiner is requested to address the following questions:

a. If the examiner determines that the Veteran has sinusitis and/or allergic rhinitis provide an opinion addressing whether the sinusitis and/or rhinitis existed prior to service (considering the references to symptomatology before his enlistment) and, if so, whether such disorder was aggravated beyond its natural progression during military service.

b. If there is no evidence of pre-service disabilities, provide an opinion addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed sinusitis or allergic rhinitis is related to active military service to include symptoms or treatment during service.  The examiner should specifically address the Veteran's complaints during service as the possible onset of any current disability.  If any currently diagnosed disability cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

The examiner should provide a complete rationale for all conclusions reached and the foundation for all conclusions should be clearly set forth.  

5. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claims of entitlement to service connection for low back disorder, sinusitis and allergic rhinitis, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


